Title: To Thomas Jefferson from James Thomson Callender, 9 January 1801
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Jail January 9th. 1801

I hope you will pardon my having sent you revises, instead of clean Sheets of the thing now printing; a freedom inexcusable in any circumstances but mine. I Cannot get my printer to work, although I am actually paying him ready money, as he goes on. So that the whole Sale of the Season will be lost, by the delay of revising the Sheets! I mention this, Sir, that You may not think me addicted to freedoms I would not assume.
I am Sir Your most obed Servt

Jas. T. Callender

